                                           Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 1 of 20



                                     1   Christopher J. Willis (admitted pro hac vice)
                                         willisc@ballardspahr.com
                                     2   BALLARD SPAHR LLP
                                         999 Peachtree Street, Ste. 1000
                                     3   Atlanta, GA 30309
                                         Telephone: 678.420.9300
                                     4   Facsimile: 678.420.9301

                                     5   Daniel JT McKenna (admitted pro hac vice)
                                         mckennad@ballardsphar.com
                                     6   BALLARD SPAHR LLP
                                         1735 Market Street, 51st Floor
                                     7   Philadelphia, PA 19103
                                         Telephone: 215.864.8321
                                     8   Facsimile: 215.864.8999

                                     9   Marcos D. Sasso (SBN 228905)
                                         sassom@ballardspahr.com
                                    10   BALLARD SPAHR LLP
                                         2029 Century Park East, Suite 800
                                    11   Los Angeles, CA 90067-2909
                                         Telephone: 424.204.4400
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12   Facsimile: 424.204.4350
       Ballard Spahr LLP




                                    13   Attorneys for Defendant
                                         CITIBANK, N.A.
                                    14

                                    15                               IN THE UNITED STATES DISTRICT COURT

                                    16                                NORTHERN DISTRICT OF CALIFORNIA

                                    17    JEREMIAH REVITCH, on behalf of                     CASE NO. 3:17-cv-06907-WHA
                                          himself and all others similarly situated,
                                    18                                                       CLASS ACTION
                                                                            Plaintiff,
                                    19                                                       [Assigned to the Hon. William Alsup]
                                                                v.
                                    20                                                       OPPOSITION OF DEFENDANT
                                          CITIBANK, N.A.,                                    CITIBANK, N.A. TO PLAINTIFF’S
                                    21                                                       MOTION FOR SUMMARY JUDGMENT
                                                                            Defendant.
                                    22                                                       Hearing
                                                                                             Date: June 20, 2019
                                    23                                                       Time: 8:00 a.m.
                                                                                             Location: Courtroom 12, 19th Floor
                                    24

                                    25

                                    26

                                    27

                                    28
                                         DMWEST #36925859 v13                                               Case No. 3:17-cv-06907-WHA
                                                                     OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                              Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 2 of 20



                                     1                                                   TABLE OF CONTENTS
                                                                                                                                                                           Page
                                     2
                                                                                                   CONTENTS
                                     3
                                         I.       INTRODUCTION ............................................................................................................... 1
                                     4
                                         II.      BACKGROUND ................................................................................................................. 2
                                     5            A.  The Calls to the 9800 Number ................................................................................ 2
                                     6            B.  Citibank’s Aspect System ....................................................................................... 2
                                                  C.  Plaintiff’s Flawed Expert Report............................................................................. 3
                                     7
                                         III.     ARGUMENT ...................................................................................................................... 4
                                     8
                                                  A.  Plaintiff Is Not Entitled To Summary Judgment ..................................................... 4
                                     9            B.  Citibank had a Reasonable Belief that it had Consent to call the Telephone
                                                      Number provided by its Customer. ......................................................................... 5
                                    10
                                                  C.  Plaintiff is not entitled to Summary Judgment because Citibank does not
                                    11                use an ATDS and Plaintiff Fails to Establish that Citibank Used an ATDS. .......... 8
2029 Century Park East, Suite 800




                                                      1.      The Aspect System is not capable of storing or generating “random
  Los Angeles, CA 90067-2909




                                    12                        or sequential” numbers and to dial such numbers. ...................................... 8
       Ballard Spahr LLP




                                    13                2.      Marks v. Crunch does not save Plaintiff’s claim. ..................................... 11
                                                      3.      The Aspect System’s “predictive dialing” capabilities are
                                    14                        irrelevant to whether the System is an ATDS. .......................................... 14
                                    15   IV.      CONCLUSION ................................................................................................................. 15
                                    16

                                    17

                                    18
                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                                                                                            i
                                                                       OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                           Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 3 of 20



                                     1                                                   TABLE OF AUTHORITIES

                                     2                                                                                                                                     Page(s)

                                     3   Cases
                                         Abante Rooter & Plumbing, Inc. v. Alarm.com Inc.,
                                     4     No. 15-cv-06314-YGR, 2018 U.S. Dist. LEXIS 132078 (N.D. Cal. Aug. 3, 2018) ..... 12, 13, 14
                                         ACA Int’l v. Fed. Commc’ns Comm’n,
                                     5     885 F.3d 687 (D.C. Cir. 2018) .................................................................................... 5, 6, 11, 14
                                     6   Aguilar v. Int’l Longshoremen’s Union Local No. 10, 966 F.2d 443 (9th Cir. 1992) .................. 13
                                         Anderson v. Liberty Lobby, Inc.,
                                     7     477 U.S. 242, 256 (1986) ............................................................................................................ 4
                                     8   Celotex Corp. v. Catrett,
                                           477 U.S. 317, 323 (1986) ............................................................................................................ 4
                                     9   Chesbro v. Best Buy Stores,
                                           697 F.3d 1230 (9th Cir. 2012) ..................................................................................................... 7
                                    10
                                         Chyba v. First Fin. Asset Mgmt.,
                                    11     No. 12-cv-1721-BEN (WVG), 2013 U.S. Dist. LEXIS 165276 (S.D. Cal. Nov. 20, 2013)... 6, 7
2029 Century Park East, Suite 800




                                         City Select Auto Sales, Inc. v. David Randall Assocs., No. 11-2658 (JBS/KMW), 2014 U.S. Dist.
  Los Angeles, CA 90067-2909




                                    12     LEXIS 134040 (D.N.J. Sep. 24, 2014) ....................................................................................... 7
       Ballard Spahr LLP




                                    13   Compare Dominguez v. Yahoo, Inc.,
                                           894 F.3d 116, (3d Cir. 2018) ....................................................................................................... 8
                                    14   Danehy v. Time Warner Cable Enters.,
                                           No. 5:14-CV-133-FL, 2015 U.S. Dist. LEXIS 125325 (E.D.N.C. Aug. 6, 2015) ...................... 6
                                    15
                                         Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 S. Ct. 2786 (1993) .................. 4, 10
                                    16   Dominguez v. Yahoo!, Inc.,
                                           8 F. Supp. 3d 637 (E.D. Pa. 2014) ...................................................................................... 10, 12
                                    17
                                         Emanuel v. L.A. Lakers, Inc., No. CV 12-9936-GW(SHx), 2013 U.S. Dist. LEXIS 58842 (C.D.
                                    18     Cal. Apr. 18, 2013) ...................................................................................................................... 7
                                         Folkerts v. Seterus, Inc.,
                                    19     No. 17-C-4171, 2019 U.S. Dist. LEXIS 42347 (N.D. Ill. Mar. 15, 2019) ................................ 13
                                    20   Goad v. Censeo Health, LLC, No. 3:15CV00197 JLH, 2016 U.S. Dist. LEXIS 65992 (E.D. Ark.
                                           May 19, 2016) ........................................................................................................................... 11
                                    21   Kammueller v. Loomis, Fargo & Co.,
                                           383 F.3d 779 (8th Cir. 2004) ....................................................................................................... 4
                                    22
                                         Keyes v. Ocwen Loan Servicing, LLC,
                                    23     335 F. Supp. 3d 951 (E.D. Mich. Aug. 16, 2018) ..................................................................... 13
                                         Kilgore v. KeyBank, N.A.,
                                    24           718 F.3d 1052 (9th Cir. 2013)……………………………………………………………15
                                    25   King v. Time Warner Cable Inc.,
                                           894 F.3d 473 (2d Cir. 2018) ........................................................................................................ 8
                                    26
                                         Lee v. loanDepot.com, LLC,
                                    27     No. 14-CV-01084-EFM, 2016 U.S. Dist. LEXIS 110100 (D. Kan. Aug. 17, 2016) .................. 8
                                         Legg v. Voice Media Grp., Inc.,
                                    28     20 F. Supp. 3d 1370 (S.D. Fla. 2014).................................................................................. 10, 12
                                                                                                               ii
                                                                          OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                           Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 4 of 20



                                     1   Margulis v. Surrey Vacation Resorts, Inc., No. 4:14-cv-01131-JAR, 2017 U.S. Dist. LEXIS 7797
                                           (E.D. Mo. May 23, 2017) .......................................................................................................... 15
                                     2   Marks v. Crunch San Diego, LLC,
                                           904 F.3d 1041, (9th Cir. 2018) .............................................................................................. 8, 14
                                     3
                                         Marks, 904 F. 3d at 1052-53 ......................................................................................................... 11
                                     4   Marshall v. CBE Grp., Inc. ........................................................................................................... 14
                                     5   Marshall v. CBE Grp., Inc.,
                                           No. 2:16-cv-02406-GMN-NJK, 2018 U.S. Dist. LEXIS 55223 (D. Nev. Mar. 30, 2018) ....... 12
                                     6   Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036 (9th Cir. 2012) ................................... 5
                                     7   Mohamed v. Am. Motor Co., LLC,
                                           No. 15-23352-Civ-Cooke/Torres, 2017 U.S. Dist. LEXIS 159766 (S.D. Fla. Sept. 28, 2017) 13
                                     8   Mt. Graham Red Squirrel v. Madigan,
                                           954 F.2d 1441 (9th Cir. 1992) ..................................................................................................... 7
                                     9
                                         Newhart v. Quicken Loans Inc.,
                                    10     No. 9:15-CV-81250, 2016 U.S. Dist. LEXIS 168721 (S.D. Fla. Oct. 12, 2016) ........................ 4
                                         Pozo v. Stellar Recovery Collection Agency, Inc., No. 8:15-cv-929-T-AEP, 2016 U.S. Dist.
                                    11     LEXIS 146432 (M.D. Fla. Sep. 2, 2016) .................................................................................. 12
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12   Quick v. Donaldson Co., Inc.,
                                           90 F.3d 1372 (8th Cir. 1996) ....................................................................................................... 4
       Ballard Spahr LLP




                                    13   Ramos v. Hopele of Fort Lauderdale, Ltd. Liab. Co., 334 F. Supp. 3d 1262 (S.D. Fla. 2018) .... 10
                                    14   Ryabyshchuck v. Citibank (S.D.) N.A.,
                                           No. 11-CV-1236, 2012 U.S. Dist. LEXIS 156176 (S.D. Cal. Oct. 30, 2012)............................. 7
                                    15   Schlusselberg v. Receivables Performance Management, LLC, No. 15-7572 (FLW), 2017 U.S.
                                           Dist. LEXIS 100710, (D.N.J. June 29, 2017) ........................................................................... 11
                                    16
                                         Sherman v. Yahoo! Inc.,
                                    17     997 F. Supp. 2d 1129 (S.D. Cal. 2014) .................................................................................... 14
                                         Shupe v. Capital One Bank USA NA,
                                    18     No. CV-16-00571, 2018 U.S. Dist. LEXIS 183456 (D. Ariz. Oct. 25, 2018) ............................ 4
                                    19   Thompson-Harbach v. USAA Fed. Sav. Bank,
                                                359 F.Supp.3d 606 (N.D. Iowa 2019 ……………………………………………………10
                                    20
                                         United States v. Poschwatta,
                                    21     829 F.2d 1477, 1483 (9th Cir. 1987) ......................................................................................... 13
                                         Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037 (9th Cir. 2017) ..................................... 5
                                    22
                                         Statutes & Rules
                                    23   47 U.S.C. § 227 ....................................................................................................................... 1, 4, 8
                                         Federal Rule of Civil Procedure 56(a) ............................................................................................ 4
                                    24
                                         Federal Rule of Evidence 702 ............................................................................................. 4, 10, 13
                                    25   Local Rule 7-3(a) ...................................................................................................................... 4, 13
                                    26
                                         Other Authorities
                                    27

                                    28   In re Rules & Regulations Implementing the TCP Act of 1991, 30 FCC Rcd 7961, 8078, n.312,
                                            2015 FCC LEXIS 1586, ¶ 90 (F.C.C. July 10, 2015) ................................................................ 6
                                                                                      iii
                                                                          OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                          Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 5 of 20



                                     1   Consumer and Governmental Affairs Bureau Seeks Comment on Interpretation of the Telephone
                                         Consumer Protection Act in Light of the D.C. Circuit's ACA Int'l Decision,
                                     2     CG Docket No. 18-152; CG Docket No. 02-278, 33 FCC Rcd 4864
                                           2018 FCC LEXIS 1496 (May 14, 2018)…………..…………………………………………..7
                                     3
                                         Consumer & Governmental Affairs Bureau Seeks Comment on Interpretation of the Tel.
                                     4   Consumer Prot. Act in Light of the D.C. Circuit's ACA Int'l Decision,
                                           33 FCC Rcd. 4864 (2018)……………………………………………………………………8
                                     5
                                         Consumer & Governmental Affairs Bureau Seeks Further Comment on Interpretation of the Tel.
                                     6   Consumer Prot. Act in Light of the Ninth Circuit's Marks v. Crunch San Diego, LLC Decision,
                                           No. 02-278, 33 FCC Rcd 9429, 2018 FCC Lexis 2610 (OHMSV Oct. 3, 2018)……………8
                                     7

                                     8

                                     9
                                    10

                                    11
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12
       Ballard Spahr LLP




                                    13

                                    14

                                    15

                                    16

                                    17

                                    18
                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                                                                      iv
                                                              OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                          Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 6 of 20



                                     1                                      I.      INTRODUCTION

                                     2          Plaintiff Jeremiah Revitch’s Motion for Summary Judgment (the “Motion”) falls short.

                                     3   Plaintiff contends that there is no factual dispute that defendant Citibank, N.A. (“Citibank”)

                                     4   violated the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (the “TCPA”) by

                                     5   placing nine calls to his cellular telephone number (ending in 9800) using a purported automated

                                     6   telephone dialing system (“ATDS”) without his consent. Contrary to Plaintiff’s contentions, the

                                     7   applicable law and facts demonstrate that Plaintiff is not entitled to summary judgment for

                                     8   several reasons:

                                     9          The Motion fails because Plaintiff has not met, and cannot meet, his burden of proving an

                                    10   ATDS was used to place calls to his cell phone number. While Plaintiff alleges an ATDS was

                                    11   used, he has not presented any evidence proving this is true. Rather, he relies exclusively on his
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12   purported expert’s general opinion that Citibank uses an ATDS, but his expert cannot opine how
       Ballard Spahr LLP




                                    13   the 9800 number was actually dialed, largely because Plaintiff did not bother to actually inspect

                                    14   the technology. In contrast, Citibank’s expert did inspect the system and did experience how the

                                    15   9800 number was actually dialed. He opined that the system as used to dial the 9800 number

                                    16   required human intervention. This renders summary judgment in Plaintiff’s favor improper.

                                    17   Indeed, even under the most lenient of ATDS definitions, summary judgment is improper here

                                    18   because the trier of fact must weigh these conflicting opinions and determine what, if any,

                                    19   weight to give to an expert who failed to inspect the system he purports to explain.

                                    20          Even if Plaintiff could prove an ATDS was used, the Motion still fails because the

                                    21   undisputed evidence proves that Citibank had a good faith belief that it had consent to call the

                                    22   9800 number. There is no dispute that Citibank received the 9800 number from its own

                                    23   customer and that Citibank called the 9800 number in order to reach that customer regarding his

                                    24   account. Citibank was entitled to reasonably rely upon the number to reach its customer, which

                                    25   renders summary judgment in favor of Plaintiff improper.

                                    26          Accordingly, Plaintiff has not established (and cannot establish) his right to judgment on

                                    27   his individual TCPA claim. The Motion should be denied in its entirety.

                                    28
                                                                                          1
                                                                OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                             Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 7 of 20



                                     1                                       II.     BACKGROUND

                                     2           A.     The Calls to the 9800 Number

                                     3           There is no dispute that the 9800 number was provided to Citibank by its accountholder,

                                     4   who mistakenly entered the number on Citibank’s website believing it to be his own – they differ

                                     5   by only one digit (9800 vs. 4800).1 Sasso Decl., Ex. 1 (Exelrod Dep.) 13:1-10, 13:15-24, 14:4-

                                     6   19; Ex. 2 (Declaration of Amy Mullahey (“Mullahey Decl.”)) ¶ 15, Ex. 1. When the customer’s

                                     7   account went delinquent, Citibank called the numbers on the account, including the 9800

                                     8   number. Citibank placed nine calls to the 9800 number.2 Sasso Decl. Ex. 3 (Declaration of

                                     9   Matthew Roe (“Roe Decl.”)) ¶ 8).

                                    10           The notes for the customer’s account do not reflect any conversation or contact with

                                    11   anyone at the 9800 number until the fifth call on July 19, 2017. Based upon call recordings for
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12   calls on May 17 and 18, 2017, an unidentified person stated that the calls were to a “wrong”
       Ballard Spahr LLP




                                    13   number, however, the person did not identify themselves and did not identify the owner or user

                                    14   of the 9800 number. Sasso Decl. Ex. 2 (Mullahey Decl., ¶¶ 18-21). These calls were not noted

                                    15   in the account notes and the 9800 number was not marked in the system as “wrong,” per

                                    16   Citibank’s policies and procedures. Sasso Decl. Ex. 2 (Mullahey Decl., ¶¶ 18-21 & Ex. 2).

                                    17           It was not until July 19, 2017, that Citibank was informed by Plaintiff that the 9800

                                    18   number belonged to Plaintiff and not Citibank’s customer. The customer’s account records

                                    19   reflect that as a result, the Citibank agent marked and updated the 9800 number in Citibank’s

                                    20   system, and in the account records, as “wrong.” Sasso Decl. Ex. 2 (Mullahey Decl., ¶¶ 18-22,

                                    21   Ex. 2). There were no calls to Plaintiff’s number after July 19, 2017. Id.

                                    22           B.     Citibank’s Aspect System

                                    23           Citibank called the 9800 number using a telephone system provided by Aspect, Inc. (the

                                    24
                                         1
                                    25     Except where stated, exhibits are attached to the Declaration of Marcos D. Sasso. The exhibits
                                         include declarations and evidence previously submitted by Citibank in Opposition to Plaintiff’s
                                    26   Motion for Class Certification in this matter.
                                         2
                                    27    Based upon the record from Citibank’s Aspect Dialing System for calls made to the 9800
                                         number, five calls connected to an agent, and four calls are denoted as having detected an
                                    28   answering machine. Sasso Decl. Ex. 3 (Roe Decl.) ¶ 8, Ex. 1.

                                                                                          2
                                                                OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                          Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 8 of 20



                                     1   “Aspect System”). Sasso Decl., Ex. 3 (Roe Decl.), ¶¶ 4-5, 8. The Aspect System does not have,

                                     2   and has never had, the capacity to store or produce telephone numbers to be called using a

                                     3   random or sequential number generator and to dial such numbers. Id. (¶ 7); see also Sasso Decl.

                                     4   Ex. 4 (Supplemental Declaration of David Kalat (“Kalat Supp. Decl.”)), ¶¶ 1, 35. This means

                                     5   that the Aspect System does not have the capacity to generate random sequences of 10 digits,

                                     6   and then dial them (i.e., “random”), and does not have the capacity to generate 10-digit telephone

                                     7   numbers such that each subsequent 10-digit telephone number value is generated by

                                     8   incrementing the previous value by some integer, for instance “1” (i.e., “sequential”). Sasso

                                     9   Decl. Ex. 3 (Roe Decl.) ¶ 7; Sasso Decl. Ex. 4 (Kalat Supp. Decl.) ¶¶ 35-46. Instead, the Aspect

                                    10   System is only able to place calls to telephone numbers that are selected by Citibank and loaded

                                    11   onto the System. Sasso Decl. Ex. 3 (Roe Decl.), ¶ 7; Sasso Decl. Ex. 4 (Kalat Supp. Decl.) ¶ 35.
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12          C.      Plaintiff’s Flawed Expert Report
       Ballard Spahr LLP




                                    13          Plaintiff ignores these facts and points to the opinion of his expert Randall Snyder, who

                                    14   opines that the Aspect System qualifies as an ATDS under the TCPA. But Mr. Snyder

                                    15   admittedly has not “personally inspect[ed] the equipment at issue in this case.” Supplemental

                                    16   Declaration of Randall A. Snyder (“Supp. Snyder Decl.”) (ECF No. 153-1 (Ex. 13)), ¶ 33.

                                    17   Plaintiff filed Mr. Snyder’s first declaration in this case on November 28, 2018 (ECF No. 84-2),

                                    18   and Mr. Snyder was deposed on December 23, 2018. Sasso Decl., ¶ 6. Plaintiff filed Mr.

                                    19   Snyder’s second declaration on February 1, 2019. (ECF No. 121-1 at 14.) Mr. Snyder and

                                    20   Plaintiff made no attempt to actually inspect the Aspect System, even after receiving Citibank’s

                                    21   expert report in January 2019. Not only has Mr. Snyder not inspected the Aspect System in this

                                    22   case, he has never inspected, used or analyzed a dialing system from Aspect at all. Sasso Decl.

                                    23   Ex. 5 (Snyder Dep.), 12:3-13:20.

                                    24          Rather than base his opinion upon an inspection of the actual system, Mr. Snyder bases

                                    25   his opinion entirely on a review of the manuals applicable to the dialing system, a review of

                                    26   records from the dialing system, and testimony from other witnesses. Mr. Snyder gathers

                                    27   snippets of phrases from a manual and testimony and claims they prove something about a

                                    28   system that he cannot state can actually do what he claims since he has never seen it operate.

                                                                                         3
                                                                OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                           Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 9 of 20



                                     1   See, e.g., Supp. Snyder Decl., ¶¶ 28, 32-33. As a result, as well as for the additional reasons

                                     2   detailed below, Mr. Snyder’s expert opinion is unhelpful and should be disregarded, pursuant to

                                     3   L.R. 7-3(a), Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc.,

                                     4   509 U.S. 579, 113 S. Ct. 2786 (1993) (“Daubert”).

                                     5                                          III.    ARGUMENT

                                     6          A.      Plaintiff Is Not Entitled To Summary Judgment

                                     7          The Court may grant summary judgment only if there “is no genuine dispute as to any

                                     8   material fact,” and “the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ.

                                     9   P. 56(a). Plaintiff, as the moving party, bears the initial burden of proof. Anderson v. Liberty

                                    10   Lobby, Inc., 477 U.S. 242, 256 (1986). Only when this initial burden is met must the opposing

                                    11   party provide specific facts that show there is a genuine issue for trial. Id. A court does “not
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12   weigh the evidence or attempt to determine the credibility of the witnesses.” Kammueller v.
       Ballard Spahr LLP




                                    13   Loomis, Fargo & Co., 383 F.3d 779, 784 (8th Cir. 2004) (citation omitted). Rather, a “court's

                                    14   function is to determine whether a dispute about a material fact is genuine . . . .” Quick v.

                                    15   Donaldson Co., Inc., 90 F.3d 1372, 1376-77 (8th Cir. 1996). A party cannot meet its burden if

                                    16   there is a “complete failure of proof concerning an essential element” of the moving party’s case,

                                    17   because such a failure “renders all other facts immaterial,” and there can be “no genuine issue as

                                    18   to any material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                                    19          As pertinent here, to establish a TCPA violation, Plaintiff must prove that Citibank (i)

                                    20   made a call; (ii) using an ATDS; (iii) to his cellular phone. See 47 U.S.C. § 227(b)(1)(A)(iii).

                                    21   Plaintiff bears the burden of proof on these elements. See e.g., Shupe v. Capital One Bank USA

                                    22   NA, No. CV-16-00571, 2018 U.S. Dist. LEXIS 183456 at *10 (D. Ariz. Oct. 25, 2018) (granting

                                    23   summary judgment motion because plaintiff failed to prove an ATDS was used); Newhart v.

                                    24   Quicken Loans Inc., No. 9:15-CV-81250, 2016 U.S. Dist. LEXIS 168721, at *5-6 (S.D. Fla. Oct.

                                    25   12, 2016) (“To recover under the TCPA, a plaintiff must prove that an ATDS was used to call

                                    26   him or her without prior express consent at a number assigned to a cell phone that he or she was

                                    27   the subscriber or user of at the time of each challenged call.”) (internal citation omitted).

                                    28          Under the TCPA, “prior express consent is consent to call a particular telephone number

                                                                                           4
                                                                OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                          Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 10 of 20



                                     1   in connection with a particular debt that is given before the call in question is placed.” Meyer v.

                                     2   Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1039 (9th Cir. 2012). “[P]rior express consent”

                                     3   is a “complete defense” to a TCPA claim. Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d

                                     4   1037, 1044 (9th Cir. 2017). Because “prior express consent” is not “an element of a plaintiff's

                                     5   prima facie case but is an affirmative defense,” the defendant “bears the burden of proof.” Id.

                                     6   Importantly, the “statutory phrase ‘prior express consent’ [is] grounded in conceptions of

                                     7   reasonable reliance” by the caller upon the fact that when a customer provides a phone number to

                                     8   be called, the customer gives consent to call that number. See ACA Int’l v. Fed. Commc’ns

                                     9   Comm’n, 885 F.3d 687, 708 (D.C. Cir. 2018).

                                    10          As demonstrated herein, Plaintiff is not entitled to summary judgment as a matter of law

                                    11   because (1) there is a genuine dispute of material fact regarding whether Citibank had a
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12   reasonable belief that it had consent to call the 9800 number, and (2) Plaintiff, as the moving
       Ballard Spahr LLP




                                    13   party, has failed to meet his burden of proving that Citibank used an ATDS to call the 9800

                                    14   number and, at a minimum, the record evidence presents a genuine dispute of material fact that

                                    15   must be resolved by the trier of fact.. Accordingly, the Motion should be denied.

                                    16          B.      Citibank had a Reasonable Belief that it had Consent to call the Telephone

                                    17                  Number provided by its Customer.

                                    18          There is no dispute that Citibank obtained the 9800 number from its customer, and that

                                    19   Citibank called the number. Plaintiff falsely presumes that all he must prove is that Citibank

                                    20   called the 9800 number and that it belongs to him, not Citibank’s customer. However, how

                                    21   Citibank was provided the number and the purpose of the calls is critical to this analysis.

                                    22          Citibank has “prior express consent” to call a number its customer provided regarding

                                    23   that customer’s “particular debt” prior to the calls being placed. Meyer, 707 F.3d at 1039. The

                                    24   “statutory phrase ‘prior express consent’ [is] grounded in conceptions of reasonable reliance.”

                                    25   ACA Int’l, 885 F.3d at 708. Accordingly, the question is not limited to whether Citibank had

                                    26   “prior express consent” but whether Citibank had a reasonable belief that it had prior express

                                    27   consent to call the number provided by its customer.

                                    28          Under similar circumstances, courts have held that a calling party’s “good faith belief”

                                                                                          5
                                                                OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                          Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 11 of 20



                                     1   that it had consent to call precludes TCPA liability, when as here the calling party reasonably

                                     2   relied upon a number provided by its customer. For example, in Danehy v. Time Warner Cable

                                     3   Enters., No. 5:14-CV-133-FL, 2015 U.S. Dist. LEXIS 125325 (E.D.N.C. Aug. 6, 2015),

                                     4   summary judgment was entered in favor of defendant (a cable service provider) with respect to

                                     5   six calls that were intended for defendant’s customer but instead reached a phone number

                                     6   belonging to plaintiff, who is not defendant’s customer. In Danehy, defendant’s agent called the

                                     7   customer in response to the customer’s request for service at a phone number the customer

                                     8   previously provided to defendant. 2015 U.S. Dist. LEXIS 125325 at *3-5. Unbeknownst to

                                     9   defendant or its agent, the number no longer belonged to the customer and, instead, it belonged

                                    10   to plaintiff. Id. The court denied plaintiff’s claims because the “defendant acted reasonably

                                    11   based on its good faith belief” and, “[u]nder the circumstances presented, defendant’s good faith
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12   belief that it had consent to call [the number] would make imposition of liability under [the
       Ballard Spahr LLP




                                    13   TCPA] unjust.” Id. at *15-16.

                                    14          Likewise, in Chyba v. First Fin. Asset Mgmt., No. 12-cv-1721-BEN (WVG), 2013 U.S.

                                    15   Dist. LEXIS 165276, at *31-32 (S.D. Cal. Nov. 20, 2013), summary judgment was entered in

                                    16   favor of defendant because it had a “good faith belief that it had consent to call” plaintiff’s cell

                                    17   phone number based on evidence that plaintiff had given the number to the creditor on whose

                                    18   behalf defendant was calling. 2013 U.S. Dist. LEXIS 165276, at *31-33. While plaintiff

                                    19   disputed giving consent to the creditor, the court still found for defendant, ruling “it is sufficient

                                    20   that Defendant had a good-faith basis to believe the Plaintiff had provided consent to the

                                    21   creditor,” and even if plaintiff were correct that “there was no actual prior consent . . . Defendant

                                    22   still is not liable for acting in good faith upon the information provided to it.” Id.

                                    23          This approach makes sense because the TCPA is not a strict liability statute, as expressly

                                    24   stated by the Federal Communications Commission (“FCC”), the federal agency empowered by

                                    25   Congress with the authority to issue rules and regulations regarding the TCPA. See In re Rules

                                    26   & Regulations Implementing the TCP Act of 1991, 30 FCC Rcd 7961, 8078, n.312, 2015 FCC

                                    27   LEXIS 1586, ¶ 90 (F.C.C. July 10, 2015) (noting FCC has “rejected an interpretation of the

                                    28   TCPA that would have imposed strict liability”); see also ACA Int'l, 885 F.3d at 705 (noting that

                                                                                            6
                                                                 OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                             Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 12 of 20



                                     1   FCC has rejected interpreting TCPA as imposing a “traditional strict liability approach” and,

                                     2   instead, the FCC has “read the statute to ‘anticipate[] the caller’s ability to relay on prior express

                                     3   consent,’ which the [FCC] interpreted ‘to mean reasonable reliance’”) (citation omitted); Chyba,

                                     4   2013 U.S. Dist. LEXIS 165276, at *31 (“It would be incongruous with the larger statutory and

                                     5   regulatory scheme to interpret TCPA to require that a debt collector be liable for acting where it

                                     6   had a good-faith basis for doing so.”); City Select Auto Sales, Inc. v. David Randall Assocs., No.

                                     7   11-2658 (JBS/KMW), 2014 U.S. Dist. LEXIS 134040, at *17 (D.N.J. Sep. 24, 2014) (noting

                                     8   “FCC expressly rejected the notion that the TCPA creates strict liability”). Indeed, the FCC is

                                     9   currently considering whether to issue rules specifically concerning the “reasonable-reliance

                                    10   approach to prior express consent.”3

                                    11           While the Ninth Circuit has not yet addressed this issue, it has emphasized that courts
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12   should “look to the surrounding circumstances in determining whether particular calls ‘run afoul
       Ballard Spahr LLP




                                    13   of the TCPA,’ and in so doing, courts ‘approach the problem with a measure of common sense.’”

                                    14   Emanuel v. L.A. Lakers, Inc., No. CV 12-9936-GW(SHx), 2013 U.S. Dist. LEXIS 58842, at *8

                                    15   (C.D. Cal. Apr. 18, 2013) (citing Chesbro v. Best Buy Stores, 697 F.3d 1230, 1234 (9th Cir.

                                    16   2012)); see also Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1453 (9th Cir. 1992)

                                    17   (“Common sense not dogma is what is needed in order to explore the actual meaning of

                                    18   legislative enactments.”); Ryabyshchuck v. Citibank (S.D.) N.A., No. 11-CV-1236, 2012 U.S.

                                    19   Dist. LEXIS 156176, at *8-9 (S.D. Cal. Oct. 30, 2012) (“[C]ontext is indisbutably relevant to

                                    20   determining whether a particular call is actionable under the TCPA.”) (citing Chesbro, 697 F.3d

                                    21   at 1234-35).

                                    22           The “common sense” approach in this case aligns with the conclusions in Danehy and

                                    23   Chyba because Citibank indisputably acted reasonably and in good faith in calling the 9800

                                    24   number provided by its customer regarding that customer’s account, thereby precluding

                                    25
                                         3
                                          On May 14, 2018, the FCC issued a Public Notice seeking comment on the scope of liability
                                    26   and the meaning of several statutory terms, including ATDS and “called party.” Consumer and
                                         Governmental Affairs Bureau Seeks Comment on Interpretation of the Telephone Consumer
                                    27   Protection Act in Light of the D.C. Circuit's ACA Int'l Decision, CG Docket No. 18-152; CG
                                         Docket No. 02-278, 33 FCC Rcd 4864, *4866-67, 2018 FCC LEXIS 1496, *6 (May 14, 2018).
                                    28   The comment periods closed June 28, 2018.

                                                                                           7
                                                                 OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                             Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 13 of 20



                                     1   summary judgment. At a minimum, the evidence establishes a genuine issue of fact for trial

                                     2   regarding whether Citibank had consent to call the 9800 number. See Lee v. loanDepot.com,

                                     3   LLC, No. 14-CV-01084-EFM, 2016 U.S. Dist. LEXIS 110100, at *21-22 (D. Kan. Aug. 17,

                                     4   2016) (even if good faith defense applies, conflicting evidence regarding consent raises a

                                     5   genuine dispute of material fact, precluding summary judgment). Accordingly, the Motion

                                     6   should be denied in its entirety, and/or, in the alternative, denied with respect to Issue No. 3.

                                     7           C.     Plaintiff is not entitled to Summary Judgment because Citibank does not use

                                     8                  an ATDS and Plaintiff Fails to Establish that Citibank Used an ATDS.

                                     9                  1.      The Aspect System is not capable of storing or generating “random or

                                    10                          sequential” numbers and to dial such numbers.

                                    11           The TCPA defines an ATDS as “equipment which has the capacity . . . to store or
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12   produce telephone numbers to be called, using a random or sequential number generator . . .
       Ballard Spahr LLP




                                    13   [and] to dial such numbers.” 47 U.S.C. § 227(a)(1). The Second, Third and Ninth Circuit Courts

                                    14   of Appeals have reached different conclusions on what type of equipment constitutes an ATDS,

                                    15   leading to a split in authority. Compare Dominguez v. Yahoo, Inc., 894 F.3d 116, 121 (3d Cir.

                                    16   2018) (finding that equipment must meet the statutory definition to qualify as an ATDS, i.e., the

                                    17   equipment must have the capacity to operate as an ATDS by generating random or sequential

                                    18   numbers to dial), King v. Time Warner Cable Inc., 894 F.3d 473, 481 (2d Cir. 2018) (proper

                                    19   inquiry is whether a device has the present capacity to function as an ATDS, not whether it could

                                    20   be modified to function as one), with Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1052

                                    21   (9th Cir. 2018) (holding that an ATDS “means equipment which has the capacity—(1) to store

                                    22   numbers to be called or (2) to produce numbers to be called, using a random or sequential

                                    23   number generator—and to dial such numbers automatically (even if the system must be turned

                                    24   on or triggered by a person).”).4

                                    25
                                         4
                                           In light of the split in authority, the FCC issued requests for public comment as to the
                                    26   interpretation of an ATDS. The comment periods are closed, and the FCC is imminently poised
                                         to issue guidance on precisely what equipment constitutes an ATDS under the TCPA. See
                                    27   Consumer & Governmental Affairs Bureau Seeks Comment on Interpretation of the Tel.
                                         Consumer Prot. Act in Light of the D.C. Circuit's ACA Int'l Decision, 33 FCC Rcd. 4864 (2018);
                                    28   Consumer & Governmental Affairs Bureau Seeks Further Comment on Interpretation of the Tel.
                                         Consumer Prot. Act in Light of the Ninth Circuit's Marks v. Crunch San Diego, LLC Decision,
                                                                                            8
                                                                OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                             Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 14 of 20



                                     1           Although it is his burden, Plaintiff neither contends nor presents evidence that the Aspect

                                     2   System meets the statutory definition of an ATDS. While Plaintiff cites the testimony of

                                     3   Citibank’s expert, Mr. Kalat, and the testimony of two Citibank witnesses, Matthew Roe and

                                     4   Amy Mullahey, none of them testified that Citibank uses a random or sequential number

                                     5   generator. Indeed, Mr. Kalat, who actually inspected the technology (unlike Plaintiff’s expert),

                                     6   explicitly testified that the Aspect System does not have this capability. Sasso Decl. Ex. 6 (Kalat

                                     7   Dep.) 6:15-21.

                                     8           Moreover, neither Mr. Roe (who was designated by Citibank as the person most

                                     9   knowledgeable regarding the Aspect System) nor Ms. Mullahey were asked a single question

                                    10   about the Aspect System’s capabilities in this regard. Instead, the portions of their testimony

                                    11   cited by Plaintiff deal only with the System’s “predictive dialing” capabilities (see Motion, at
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12   5:3-9), which, as explained below, are irrelevant to the question of whether the system is an
       Ballard Spahr LLP




                                    13   ATDS. See also Sasso Decl. Ex. 6 (Kalat Dep.) 17:13-16 (use of a “predictive dialing” mode

                                    14   “does not [a]ffect whether [the Aspect System] has the capacity to generate random or sequential

                                    15   ten digit numbers, store them, and dial them.”). Thus, this evidence has no bearing on whether

                                    16   the Aspect System satisfies the statutory definition of an ATDS.

                                    17           Plaintiff attempts to address the ATDS definition through Mr. Snyder’s opinions that

                                    18   “sequential” means dialing any two numbers in any order, including from a list of numbers

                                    19   organized by criteria specifically defined by Citibank, but Mr. Snyder’s opinion should be

                                    20   disregarded.5 According to Mr. Snyder, “sequential” does not mean “iterative,” i.e., generating

                                    21   10-digit telephone number values by increasing the previous value one-by-one incrementally.

                                    22

                                    23   No. 02-278, 33 FCC Rcd 9429, 2018 FCC Lexis 2610 (OHMSV Oct. 3, 2018).
                                         5
                                    24     There is no dispute that the Aspect Dialing System does not store or generate random numbers
                                         to be dialed. Compare Sasso Decl. Ex. 3 (Roe Decl.) ¶ 7 and Ex. 5 (Kalat Supp. Decl.) ¶¶ 2, 28-
                                    25   35 with Sasso Decl. Ex. 6 (Snyder Dep.), 65:19-20, 67:3-14, 91:11-13, 91:24-25, 97:18-23.
                                         There is no dispute the dialed numbers dialed are customer numbers compiled in a list from
                                    26   Citibank’s credit card account records based on criteria defined by Citibank. Sasso Decl. Ex. 4
                                         (Kalat Supp. Decl.) ¶¶ 2, 28-35; Sasso Decl. Ex. 5 (Snyder Dep.), 94:12-22. Indeed, Mr. Snyder
                                    27   testified that the Aspect Dialing System does not “somehow create numbers out of thin air. . . .”
                                         Snyder Dep. 97:21-23; see also id. 65:17-20 (“I didn’t opine on the ability to generate random
                                    28   numbers.”).

                                                                                          9
                                                                OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                          Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 15 of 20



                                     1   Supp. Snyder Decl., ¶ 50; Sasso Decl. Ex. 5 (Snyder Dep.), 97:3-98:15, 98:4-99:14, 101:23-

                                     2   102:18, 105:12-19; see also id. 102:6-9. (“sequential” means “dial[ing] any two phone numbers

                                     3   in some order and that’s a sequence.”); Sasso Decl. Ex. 4 (Supp. Kalat Decl.) ¶¶ 36-46.

                                     4           Mr. Snyder’s opinion on the meaning of “sequential” not only defies reason and differs

                                     5   with Mr. Kalat’s opinion, but Mr. Snyder’s opinion directly contradicts his opinions in prior

                                     6   cases on the same issue. In Thompson-Harbach v. USAA Fed. Sav. Bank, 359 F. Supp. 3d 606,

                                     7   612 (N.D. Iowa 2019), the court specifically noted that “Plaintiff's expert, Randall Snyder,

                                     8   agreed in a deposition that the Aspect Dialer is not capable of generating random telephone

                                     9   numbers or sequential blocks of telephone numbers for dialing.” In a report submitted by Mr.

                                    10   Snyder in July 2018 in another case, he opined that under the TCPA “sequential” can mean

                                    11   “iterative.” See also Sasso Decl. Ex. 5 (Snyder Dep.) 99:19-100:10 & Ex. 33; see also Sasso
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12   Decl. Ex. 4 (Kalat Supp. Decl.) ¶ 43, Ex. 14. Under similar circumstances, courts have excluded
       Ballard Spahr LLP




                                    13   or refused to consider Mr. Snyder’s testimony regarding a system’s capabilities. See, e.g.,

                                    14   Dominguez v. Yahoo!, Inc., 8 F. Supp. 3d 637, 643-44 (E.D. Pa. 2014) (finding “Mr. Snyder’s

                                    15   definition of the term ‘sequence’ or ‘sequential’ fails to raise a material dispute of fact, since it

                                    16   focuses on the manner in which text messages are sent, not the way in which the numbers are

                                    17   generated”); Legg v. Voice Media Grp., Inc., 20 F. Supp. 3d 1370, 1376 n.4 (S.D. Fla. 2014)

                                    18   (excluding Mr. Snyder’s testimony and refusing to consider his opinions in deciding summary

                                    19   judgment); Ramos v. Hopele of Fort Lauderdale, Ltd. Liab. Co., 334 F. Supp. 3d 1262, 1272 n.5

                                    20   (S.D. Fla. 2018) (disregarding Mr. Snyder’s opinions). As further explained below, the Court

                                    21   should similarly exclude, or refuse to consider, Mr. Snyder’s opinions, pursuant to L.R. 7-3(a),

                                    22   as they as they are neither helpful nor reliable and thus do not meet the requirements of Federal

                                    23   Rule of Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.

                                    24   Ct. 2786 (1993) (“Daubert”).

                                    25           Similarly, Plaintiff’s argument that the Aspect System is an ATDS because it allegedly

                                    26   dials “automatically” from a list of numbers still is not sufficient to meet Plaintiff’s burden.

                                    27   Missing from Plaintiff’s analysis is evidence of how the numbers are dialed, i.e., to what extent

                                    28   the numbers can be dialed without human intervention. Even in Marks v. Crunch San Diego,

                                                                                           10
                                                                 OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                             Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 16 of 20



                                     1   the Ninth Circuit recognized dialing from a list of numbers alone is not sufficient; instead, the

                                     2   numbers must be dialed “automatically.” Marks, 904 F. 3d at 1052-53; see also ACA Int’l, 885

                                     3   F.3d at 703 (recognizing that the “basic function of an autodialer is the ability to dial numbers

                                     4   without human intervention.”) (citation omitted). Here, the only evidence on this point is that the

                                     5   Aspect System cannot dial without human intervention. See Sasso Decl., Ex. 3 (Roe Decl.), ¶ 7;

                                     6   Sasso Decl. Ex. 6 (Kalat Dep.) 73:10-74:19; Sasso Decl. Ex. 4 (Kalat Supp. Decl.) ¶ 47-48.

                                     7   Based on the record, Plaintiff is not entitled to summary judgment on this issue. Instead,

                                     8   determining whether the Aspect System is sufficiently devoid of human intervention to constitute

                                     9   an ATDS is an issue for the trier of fact to decide.6 See Sherman, 997 F. Supp. 2d at 1136

                                    10   (denying summary judgment).

                                    11           The undisputed evidence confirms that the Aspect System is only able to place calls to
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12   telephone numbers that are selected by Citibank and loaded onto the System. Sasso Decl. Ex. 3
       Ballard Spahr LLP




                                    13   (Roe Decl.) ¶ 7; Sasso Decl. Ex. 4 (Kalat Supp. Decl.) ¶¶ 2, 28-35; see also Motion at 6:21-24.

                                    14   This process—involving actual customer phone numbers specifically selected and loaded based

                                    15   on criteria defined by Citibank—is the antithesis of sequential or random number generation by a

                                    16   piece of equipment. See, e.g., Thompson-Harbach, 359 F. Supp. 3d at 612 (rejecting Mr.

                                    17   Snyder’s opinions and holding that the “Aspect Dialer is incapable of using a random number

                                    18   generator to generate random telephone numbers for dialing”).

                                    19           In view of Plaintiff’s failure to adduce any evidence to the contrary, it is Citibank—not

                                    20   Plaintiff—that is entitled to summary judgment based on the ATDS issue. At a minimum,

                                    21   Plaintiff’s request for summary judgment on this issue requires rejection.

                                    22                  2.      Marks v. Crunch does not save Plaintiff’s claim.

                                    23           Plaintiff lazily seeks to overcome his evidentiary, and his expert’s, failures by simply

                                    24
                                         6
                                    25     In reality, it is Citibank, not Plaintiff, that is entitled to summary judgment on this issue. See,
                                         e.g., Schlusselberg v. Receivables Performance Management, LLC, No. 15-7572 (FLW), 2017
                                    26   U.S. Dist. LEXIS 100710, *3 (D.N.J. June 29, 2017) (granting summary judgment because
                                         system required “human intervention” to make calls and therefore fell “outside of the TCPA
                                    27   because it does not constitute an ATDS”); Goad v. Censeo Health, LLC, No. 3:15CV00197 JLH,
                                         2016 U.S. Dist. LEXIS 65992, *5 (E.D. Ark. May 19, 2016) (granting summary judgment based
                                    28   on “evidence that [the] telephone system require[d] human intervention to function”).

                                                                                          11
                                                                OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                          Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 17 of 20



                                     1   pointing to Marks v. Crunch and claiming that any system which dials from a list of phone

                                     2   numbers qualifies as an ATDS. But that argument also falls short because Plaintiff lacks the

                                     3   necessary evidence to support it. Plaintiff did not inspect the Aspect System and Plaintiff’s

                                     4   expert did not inspect the Aspect System. Supp. Snyder Decl., ¶ 33. In fact, Mr. Snyder has

                                     5   never inspected, used or analyzed a dialing system from Aspect. Sasso Decl. Ex. 5 (Snyder

                                     6   Dep.), 12:3-13:20. Mr. Snyder’s opinion is thus entirely based on his review of the manuals

                                     7   applicable to the dialing system, a review of records from the dialing system, and testimony from

                                     8   other witnesses. Supp. Snyder Decl., ¶¶ 28, 32-33. Conversely, Mr. Kalat has actually inspected

                                     9   the Aspect System and concluded that it does not meet the statutory definition of an ATDS.

                                    10   Sasso Decl. Ex. 4 (Kalat Supp. Decl.) ¶¶ 1, 14; Sasso Decl. Ex. 6 (Kalat Dep.) 6:15-7:11, 26:8-

                                    11   21, 32:9-11, 35:12-15, 58:11-16.
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12          Many courts have disregarded and excluded an expert’s opinion, including Mr.
       Ballard Spahr LLP




                                    13   Snyder’s opinions, where, as here, the expert failed to inspect the actual system. See, e.g.

                                    14   Dominguez v. Yahoo, Inc., 894 F.3d 116, 120 (3d Cir. 2018) (excluding Snyder’s report as

                                    15   “speculative” and unhelpful because it did “not shed light on the key factual question” of

                                    16   whether the system functioned as an ATDS); Abante Rooter & Plumbing, Inc. v. Alarm.com Inc.,

                                    17   No. 15-cv-06314-YGR, 2018 U.S. Dist. LEXIS 132078, at *20-21 (N.D. Cal. Aug. 3, 2018)

                                    18   (excluding Mr. Snyder’s opinion because he “did not examine the machine, but only reviewed

                                    19   the capabilities literature provided by the manufacturer of the Ytel Dialer and information from

                                    20   witnesses who used the device”); Marshall v. CBE Grp., Inc., No. 2:16-cv-02406-GMN-NJK,

                                    21   2018 U.S. Dist. LEXIS 55223, at *19-21 (D. Nev. Mar. 30, 2018) (denying summary judgment

                                    22   and noting that “Snyder never inspected the LiveVox system at issue in this case”); Legg, 2014

                                    23   U.S. Dist. LEXIS 61322, at *12-17 (rejecting Snyder’s testimony as an improper legal

                                    24   conclusion and lacking “an adequate factual foundation” in part because “Snyder's opinion is

                                    25   based primarily upon his review of a client handbook” and because he did not actually inspect

                                    26   the system); see also Pozo v. Stellar Recovery Collection Agency, Inc., No. 8:15-cv-929-T-AEP,

                                    27   2016 U.S. Dist. LEXIS 146432, at *13-14 (M.D. Fla. Sep. 2, 2016) (holding that expert’s

                                    28   declaration “doesn’t controvert” evidence that system did not qualify as an ATDS when expert

                                                                                         12
                                                                OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                          Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 18 of 20



                                     1   did not actually examine the technology); Keyes v. Ocwen Loan Servicing, LLC, 335 F. Supp. 3d

                                     2   951, 957 (E.D. Mich. Aug. 16, 2018) (excluding expert report regarding capabilities of Aspect

                                     3   equipment as “lack[ing]ed a sufficient factual basis and include[ing] impermissible legal

                                     4   conclusions” since expert did not test the equipment and instead “merely ‘reviewed document

                                     5   and manuals’”); Mohamed v. Am. Motor Co., LLC, No. 15-23352-Civ-Cooke/Torres, 2017 U.S.

                                     6   Dist. LEXIS 159766, *11 (S.D. Fla. Sept. 28, 2017) (excluding opinion from expert who “did not

                                     7   test or use the software in any way”); Folkerts v. Seterus, Inc., No. 17-C-4171, 2019 U.S. Dist.

                                     8   LEXIS 42347, *23 (N.D. Ill. Mar. 15, 2019) (excluding opinion as “unreliable and unlikely to

                                     9   assist the trier of fact” including because expert failed to actually inspect the equipment).

                                    10          Consistent with the foregoing authorities, Mr. Snyder’s opinions lack adequate factual

                                    11   foundation because he has not inspected the equipment and are improper legal conclusions since
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12   he simply parrots Marks. Indeed, as messaged, Mr. Snyder’s opinion is a purely legal issue. See
       Ballard Spahr LLP




                                    13   Aguilar v. Int’l Longshoremen’s Union Local No. 10, 966 F.2d 443, 447 (9th Cir. 1992)

                                    14   (opinions of “matters of law” generally inappropriate); United States v. Poschwatta, 829 F.2d

                                    15   1477, 1483 (9th Cir. 1987) (“The court acts as the jury’s sole source of the law.”). This includes

                                    16   expert testimony on the meaning of the term “automatic telephone dialing system” under the

                                    17   TCPA. See Abante, 2018 U.S. Dist. LEXIS 132078, at *20-21 (N.D. Cal. Aug. 3, 2018)

                                    18   (excluding Snyder’s opinion); Legg, 2014 U.S. Dist. LEXIS 61322, at *12-17 (rejecting Snyder’s

                                    19   testimony as an improper legal conclusion); see also Keyes, 2018 U.S. Dist. LEXIS 138445 at

                                    20   *3-5; Strauss v. CBE Grp., Inc., No. 15-62026-CIV-COHN/SELTZER, 2016 U.S. Dist. LEXIS

                                    21   65587, *6 (S.D. Fla. Mar. 23, 2016).

                                    22          Having not inspected the actual equipment and seen the actual process by which calls are

                                    23   made (let alone testing how the calls were made to the 9800 number), Mr. Snyder’s opinion are

                                    24   neither helpful nor reliable. Pursuant to L.R. 7-3(a)

                                    25          , Citibank objects to, and specifically requests to exclude, Mr. Snyder’s opinion and

                                    26   testimony regarding the capabilities of the Aspect System, as they are neither helpful nor reliable

                                    27   and thus do not meet the requirements of Federal Rule of Evidence 702 and Daubert.

                                    28          Even if not excluded, Mr. Snyder’s opinions are insufficient to support summary

                                                                                          13
                                                                OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                             Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 19 of 20



                                     1   judgment as to whether an ATDS was used to call Plaintiff. Given the competing expert

                                     2   opinions, the jury will need to weigh the competing opinions and decide whether to give any

                                     3   weight to the opinion of an expert who never bothered to inspect the system over the opinion of

                                     4   an expert who did inspect it. See, e.g., Abante, 2018 U.S. Dist. LEXIS 132078 at *20-21

                                     5   (whether system constitutes an ATDS could not be resolved at summary judgment due to

                                     6   competing evidence); Sherman v. Yahoo! Inc., 997 F. Supp. 2d 1129, 1136 (S.D. Cal. 2014)

                                     7   (denying summary judgment based on dispute evidence regarding whether equipment constitutes

                                     8   an ATDS).

                                     9             Accordingly, the Motion should be denied.

                                    10                    3.      The Aspect System’s “predictive dialing” capabilities are irrelevant to

                                    11                            whether the System is an ATDS.
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12             Finally, that the Aspect System purportedly has “predictive dialing” capabilities is
       Ballard Spahr LLP




                                    13   irrelevant to whether it constitutes an ATDS. In making this argument, Plaintiff relies upon the

                                    14   interpretations of the definition of an ATDS, as set forth by the FCC in a 2015 order, but, as

                                    15   ruled by the D.C. Circuit in ACA International, “the FCC’s interpretations of the definition of an

                                    16   ATDS in the 2015 order,” as well as “any other prior FCC rules that were reinstated by the 2015

                                    17   order [regarding the definition of an ATDS] . . . are no longer binding . . . .” Marks, 904 F.3d at

                                    18   1049; see also Marshall v. CBE Grp., Inc., No. 2:16-cv-02406-GMN-NJK, 2018 U.S. Dist.

                                    19   LEXIS 55223, at *17 (D. Nev. Mar. 30, 2018) (because ACA Int’l “explicitly rejected this

                                    20   ‘expansive’ interpretation of the TCPA, particularly as that definition pertained to systems that

                                    21   may not, in fact, have the capacity to dial randomly or sequentially . . . [p]laintiff cannot rely on

                                    22   the FCC’s definition of an ATDS to the extent it includes systems that cannot be programmed to

                                    23   dial random or sequential numbers, as is the case with some predictive dialers.”) (citing ACA

                                    24   Int’l, 885 F.3d at 708).

                                    25             Here, as detailed above, there is no evidence that the Aspect System has the capacity to

                                    26   generate random or sequential numbers and to dial them. Accordingly, that the system may be a

                                    27   predictive dialer is irrelevant to the ATDS question, and the Motion should be denied.7

                                    28
                                         7
                                             With respect to Issue No. 4 in the Motion, there is no dispute that Citibank placed only 9 calls
                                                                                           14
                                                                    OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
                                          Case 3:17-cv-06907-WHA Document 162 Filed 05/24/19 Page 20 of 20



                                     1                                         IV.    CONCLUSION

                                     2          For the foregoing reasons, Citibank respectfully requests that the Court deny the Motion

                                     3   in its entirety. In addition, Citibank respectfully requests that the Court exclude and/or reject the

                                     4   opinions of Randall Snyder, pursuant to Local Rule 7-3(a).

                                     5   Dated: May 24, 2019                                   BALLARD SPAHR LLP
                                                                                               Christopher J. Willis
                                     6                                                         Daniel JT McKenna
                                     7                                                         Marcos D. Sasso

                                     8                                                         By: /s/Marcos D. Sasso
                                                                                                      Marcos D. Sasso
                                     9
                                                                                               Attorneys for Defendant Citibank, N.A.
                                    10

                                    11
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12
       Ballard Spahr LLP




                                    13

                                    14

                                    15

                                    16

                                    17

                                    18
                                    19

                                    20

                                    21

                                    22

                                    23   to the 9800 number and that only 5 connected to an agent, as opposed to an answering machine.
                                         Assuming Plaintiff can establish the elements for a claim (which he cannot), Plaintiff can only
                                    24   recover $4,500 based on his own admission and concession that he does not seek treble damages
                                         under the TCPA. Plaintiff is not entitled to attorneys’ fees or costs, as the TCPA only permits
                                    25   the recovery of damages, not fees or costs. See 47 U.S.C. § 227(b)(3); see also Margulis v.
                                         Surrey Vacation Resorts, Inc., No. 4:14-cv-01131-JAR, 2017 U.S. Dist. LEXIS 77974, at *6
                                    26   (E.D. Mo. May 23, 2017). In addition, while the complaint includes a request for injunctive
                                         relief, there is no basis to award such relief as the conduct complained of by Plaintiff—calls to
                                    27   his cellular telephone number—stopped nearly two years ago. See Kilgore v. KeyBank, N.A.,
                                         718 F.3d 1052, 1061 (9th Cir. 2013) (denying claim for injunctive relief since challenged conduct
                                    28   had ceased and claims “for all practical purposes” relate only to past harms).

                                                                                          15
                                                                OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
